             Case: 3:19-cv-00234-NBB-RP Doc #: 143-16 Filed: 11/23/20 1 of 4 PageID #: 1527




                           Involuntary Termination Report
                                                    EMPLOYEE INFORMATION
NAME (LAST):                             (FIRST):                     POSITION TITLE:
Woods                                    Amy                          Site Medical Director
CONTRACT:                                                             LOCATION/FACILITY:
MSDOC                                                                 Marshall County Correctional Facility Holly Springs, MS
DIRECT SUPERVISOR:                             VPO/PM:                                       HR BUSINESS PARTNER:
Dr. Clayton Ramsue                             April Meggs                                   Kristie Huff
HIRE DATE:                                     TERMINATION DATE:                             LAST DAY WORKED:
11/8/2016                                      6/28/2019                                     6/25/2019
IS THE EMPLOYEE ELIGIBLE FOR REHIRE?:                                 IS THE COMPANY GOING TO CONTEST UNEMPLOYMENT?:
Yes - Employee is eligible for rehire                                 Yes - The company will contest unemployment

                                        PERFORMANCE COUNSELING HISTORY
WAS THERE A DOCUMENTED VERBAL WARNING:                                IF YES, PLEASE PROVIDE THE DATE:
No - There was not a documented verbal warning
                                             DATES OF WRITTEN WARNINGS (IF APPLICABLE):
FIRST WRITTEN DATE:                            SECOND WRITTEN DATE:                          FINAL WRITTEN DATE:


COMMENTS (HIGHLIGHT ANY PRIOR COUNSELING):




                                               REASON FOR TERMINATION
SELECT THE REASON FOR TERMINATION:
Facility or DOC Lock-Out
IF YOU SELECTED OTHER OR HAVE ADDITIONAL REASONS FOR TERMINATION, PLEASE EXPLAIN:




SUMMARY OF EVENT THAT PRECIPITATED TERMINATION (OUTLINE MOST RECENT EVENT OR BEHAVIOR):
CID contacted April Meggs, VPO regarding lockout on Dr. Amy Woods. The accusation was Dr. Woods had spoken to
outside representation on numbers and security at MTC. Dr. Woods indicated this statement to be false. The Warden
met with Dr. Amy Woods, and H.S.A. Travis Day and informed her he did not feel comfortable with her coming/going
out of the facility. The H.S.A. received correspondence from Warden her security clearance had bee revoked.


                                        TERMINATION MEETING SUMMARY
HOW WAS THE NOTICE OF TERMINATION COMMUNICATED TO THE EMPLOYEE:            WAS AN EXIT PACKAGE PROVIDED TO THE EMPLOYEE?:
Phone Call                                                                 Yes - An exit package was provided to the employee
WHO WAS PRESENT FOR THE TERMINATION MEETING?:
Dr. Clayton Ramsue spoke with Dr. Amy Woods regarding termination.




  Involuntary Termination Report v. 2/18/19

                                                           EXHIBIT "P"                                   MHMHP 000077
            Case: 3:19-cv-00234-NBB-RP Doc #: 143-16 Filed: 11/23/20 2 of 4 PageID #: 1528




PROVIDE A SUMMARY OF THE TERMINATION MEETING:



HR REVIEW?                                                    MANAGEMENT APPROVAL?
Yes - The termination was reviewed with HR                    Yes - The termination was approved by management


                                              ADDITIONAL COMMENTS




                                    TO BE COMPLETED BY HUMAN RESOURCES
All appropriate documentation must be forwarded to Corporate HR. This report will be kept in the employee’s personnel file
                                 and may be submitted to unemployment if requested.
NAME OF PERSON COMPLETING THIS REPORT:                        DATE REPORT WAS COMPLETED:
Kristie Huff                                                  7/2/2019
HR BUSINESS PARTNER SIGNATURE:                                DATE:




  Involuntary Termination Report v. 2/18/19

                                                                                                MHMHP 000078
     Case: 3:19-cv-00234-NBB-RP Doc #: 143-16 Filed: 11/23/20 3 of 4 PageID #: 1529

                                         Personnel Change Notice (PCN)
      Submit all PCNs to: HRInbox@mhm-services.com OR for LOA submit to: LeaveAdministrator@mhm-services.com
                       Deadline for submitting PCN: Tuesday 5:30 pm EST the week of "Payroll Open"
                                                  Employee Information
Name: Woods,Amy                                                  EE ID#: 213242
PCN Effective Date:                                       6/28/2019
     Effective date on all actions, except terminations, LOAs, and return to work, should be on the first day of pay period.
Title: Site Medical Director                                   Program: Mississippi DOC
Facility: Marshall CCF                                         Supervisor: Travis Day
Type: Full time                                       Hours/week:      40       Union Position:              Yes           No


                       Title/Job Change                                                       Rate Change
New Title:                                                          Select the reason for the rate change:
Select if the title is in the contract matrix:                       Explanation
No - position is not in the matrix (contact Finance)                   (if other):
Number of New Hours:                                                 Old Rate:                            Per Year      Per Hour
New Position Number:                                                 New Rate:                            Per Year      Per Hour
                                                                     Budgeted Rate:                       Per Year      Per Hour

                      Status/Hours Change                                                  Leave of Absence
Select the employee's new status:                                   Select if EE is starting or returning from LOA:
New Hours per Week:                                                  Leave Start Date:
Select if EE was FTE or PTE in last six months:                      Estimated RTW Date:
Union Eligible                                                       Actual RTW Date:
                                   Yes           No
 (PDP or BSH employees):                                            Select if leave is due to suspension:
 New Position Number:                                               If suspension - with or without pay:
                                                                    Select if leave is due to Workers' Compensation:

               Program or Facility Transfer                                           Termination Information
 Facility                         Program                           Involuntary (attach explanation)
 New Location:                                                      Yes - EE eligible for rehire
 New Supervisor:                                                     Last Day Worked:                                6/25/2019
 New Position Number:

                                                Preparation Information


Remarks:



Prepared by: Owens, Grace                                  Title:                                         Date:      6/28/2019
Approved by: Meggs, April                                  Title:                                         Date:      6/28/2019

                                                       HR Processing
Received in HR Inbox:          6/28/2019 Processed Date:                7/1/2019 By: Rohatgi, Shikha
Revised by HR:                           Reposted Date:                          By:


                                                         Reset Form

                                                                                                               Effective 11.9.16
                                                                                                      MHMHP 000079
Case: 3:19-cv-00234-NBB-RP Doc #: 143-16 Filed: 11/23/20 4 of 4 PageID #: 1530




   COMMENTS :

   Share Admin at 6/28/2019 5:15:13 PM : LazyApproval by AMeggs@TeamCenturion.com Approve




   April Meggs, BSN, CCHP, CC-NM

   Vice President of Operations




   [cid:image003.png@01D4C228.62473060]




   111 East Capitol St.

   Jackson, MS. 39201

   Direct: 601-965-5971

   Mobile: 601-788-4752

   Fax: 601-965-5975

   ameggs@teamcenturion.com | CenturionManagedCare.com




   Owens, Grace at 6/28/2019 4:53:06 PM : Employee termination due to security lock out.




                                                                                   MHMHP 000080
